OPINION OF THE COURT
Sconiers, J.
For the past 100 years, certain publicly-funded construction projects in this State having a cost that exceeds a specific monetary threshold (qualifying projects) have been subject to legislation generally known as the “Wicks Law.” The Wicks Law is comprised of a collection of statutes found, inter alia, in the General Municipal Law, the State Finance Law, the Public Authorities Law, the Public Housing Law and the Education Law. The Wicks Law requires a governmental entity contracting for a qualifying project to prepare separate bid specifications and award separate contracts for three categories of work, i.e., plumbing and gas fitting; heating, ventilating and air conditioning; and electric wiring and light fixtures (see General Municipal Law § 101 [1] [a]-[c]; [2]; State Finance Law § 135; Public Authorities Law §§ 1045-i [2-a]; 1048-i [2-a]; 3303 [10] [c-1]; 3402 [9] [c-1]; 3603 [9] [c-1]; 3628 [11] [c-1]; Public Housing Law § 151-a [2-a]; Education Law § 458 [2-a]). Upon enactment of the Wicks Law in 1912, the initial monetary threshold for publicly-funded projects subject to such separate bidding requirements was $1,000 (see L 1912, ch 514). The threshold increased various times until it reached $50,000 in 1961 for projects funded by the State (see L 1961, ch 292) and in 1964 for projects funded by political subdivisions of the State (see L 1964, ch 572).
*339The $50,000 threshold remained uniform for all governmental entities until 2008, when the legislature enacted comprehensive reforms to the Wicks Law (see L 2008, ch 57, part MM). The 2008 amendments, which went into effect on July 1, 2008 (see L 2008, ch 57, part MM, § 20), increased the monetary threshold to $3 million for the five counties comprising New York City, $1.5 million for the downstate suburban counties of Nassau, Suffolk and Westchester, and $500,000 for all other counties (see e.g. L 2008, ch 57, part MM, § 1). In addition to creating that three-tiered monetary threshold, the 2008 amendments altered the Wicks Law framework by providing a means for governmental entities to opt out of the Wicks Law’s separate bidding requirements altogether. Recently-enacted Labor Law § 222, entitled “Project labor agreements,” exempts qualifying projects from those requirements provided that a project labor agreement complying with the terms of that section is in place (see Labor Law § 222 [2] [b]).
Plaintiffs commenced this action alleging 21 causes of action challenging the 2008 amendments to the Wicks Law on the ground that those amendments violate several provisions of the New York State and Federal Constitutions, and seeking, inter alia, judgment declaring the 2008 amendments to be unconstitutional and enjoining their enforcement. Plaintiffs are: Empire State Chapter of Associated Builders and Contractors, Inc. and Buffalo Niagara Partnership Inc., professional organizations whose members are subject to the Wicks Law; Alleghany Industrial Insulation Co., a Pennsylvania construction corporation that performs work on public projects in New York, its president Daniel J. Brinsky and construction foreman Doug Byerly; M.G.M. Insulation, Inc., a minority-owned business; Innovative Mechanical Systems, Inc., a women-owned business; and the County of Erie and Chris Collins, its former County Executive. Defendants moved to dismiss the complaint pursuant to CPLR 3211 (a) (3) and (7) on the grounds that plaintiffs lack standing with respect to certain causes of action and the complaint fails to state a cause of action. Supreme Court granted the motion and dismissed the complaint (Empire State Ch. of Associated Bldrs. & Contrs., Inc. v Smith, 30 Misc 3d 455 [2010]). Because plaintiffs seek declaratory relief, however, we conclude that “the proper course is not to dismiss the complaint, but rather to issue a declaration in favor of the defendants” (Maurizzio v Lumbermens Mut. Cas. Co., 73 NY2d 951, 954 [1989]; see Matter of Penfield Tax Protest Group v Yancey, 210 *340AD2d 901 [1994], appeal dismissed 85 NY2d 903 [1995], lv denied in part and dismissed in part 86 NY2d 760 [1995]). We therefore conclude that the judgment should be modified by reinstating the complaint insofar as declaratory relief was sought, and for the reasons that follow, we conclude that judgment should be granted in favor of defendants declaring that the 2008 amendments to the Wicks Law, to the extent that they are challenged by plaintiffs, are valid and constitutional.
I. Home Rule
Plaintiffs’ first cause of action alleges that the 2008 amendments, insofar as they establish different monetary thresholds for the cost of public construction projects subject to the separate bidding requirements of the Wicks Law, were enacted in violation of the home rule provisions of the New York State Constitution (see NY Const, art IX, § 2 [b]). The court concluded that plaintiffs lack standing to invoke that provision, but that, in any event, the three-tiered monetary threshold does not violate the home rule article. We agree with plaintiffs at least insofar as they contend that the County of Erie has standing to challenge the 2008 amendments under the home rule provisions of the Constitution, but we nevertheless conclude that the 2008 amendments survive that challenge.
Article IX of the Constitution grants to local governments certain “rights, powers, privileges and immunities” with respect to local matters (NY Const, art IX, § 1; see Matter of Kelley v McGee, 57 NY2d 522, 537 [1982]; see also City of New York v Patrolmen’s Benevolent Assn. of City of N.Y., 89 NY2d 380, 387 [1996] [PBA I]). While a local government may not, as a general rule, challenge the constitutionality of an act of the legislature affecting its powers, that general rule does not apply here (see Town of Black Brook v State of New York, 41 NY2d 486, 488 [1977]).
“Undiscriminating application of the general rule to the instant case[ ] would undermine the home rule protection afforded local governments in article IX of the Constitution, by subverting the very purpose of giving the local governments powers which the State Legislature is forbidden by the Constitution to impair or annul except as provided in the Constitution” {id.).
We conclude, therefore, that the County of Erie possesses standing to challenge the 2008 amendments as an allegedly unconsti*341tutional impairment of its home rule powers protected under article IX.
Plaintiffs contend that the three-tiered monetary threshold created by the 2008 amendments constitutes a special law that was enacted in violation of constitutional home rule mandates. Pursuant to article IX, § 2 of the Constitution, the legislature possesses authority to enact general laws and special laws affecting local governments (see Patrolmen’s Benevolent Assn. of City of NY. v City of New York, 97 NY2d 378, 385 [2001] [PBA II]). A “[g]eneral law” is defined in relevant part as a “law which in terms and in effect applies alike to all counties ... all cities, all towns or all villages” (NY Const, art IX, § 3 [d] [1]). A “[s]pecial law,” on the other hand, is defined in relevant part as a “law which in terms and in effect applies to one or more, but not all, counties, . . . cities, towns or villages” (NY Const, art IX, § 3 [d] [4]). In contrast with a general law, a special law that relates to the property, affairs or government of a local government may not be enacted without a “home rule message” (PBA II, 97 NY2d at 385), i.e., a “request of two-thirds of the total membership of [the municipality’s] legislative body or [a] request of its chief executive officer concurred in by a majority of such membership” (NY Const, art IX, § 2 [b] [2]).
The 2008 amendments to the Wicks Law relate to the “property, affairs or government” of the County of Erie (id.). We agree with plaintiffs, moreover, that the three-tiered monetary threshold created by the 2008 amendments constitutes a special law inasmuch as the new monetary thresholds apply differently “in terms and in effect” to the counties classified within each tier (NY Const, art IX, § 3 [d] [4]). Additionally, a special law ordinarily triggers the procedural requirement of a home rule message, and none accompanied the enactment of the 2008 amendments (see PBA I, 89 NY2d at 389).
Our conclusion that the provisions at issue constitute a special law, however, does not end our inquiry regarding the constitutionality of those provisions under the home rule article (see PBA II, 97 NY2d at 387-388; Matter of Kelley, 57 NY2d at 537). As the Court of Appeals explained in PBA II:
“A recognized exception to the home rule message requirement exists when a special law serves a substantial State concern. To overcome the infirmity of enacting a special law without complying with home rule requirements, the enactment must have a reasonable relationship to an accompanying *342substantial State concern. Thus, a special law that relates to the property, affairs or government of a locality is constitutional only if enacted upon a home rule message or the provision bears a direct and reasonable relationship to a ‘substantial State concern’ ” (97 NY2d at 386 [citations omitted]; see City of New York v State of New York, 94 NY2d 577, 591-592 [2000]; Matter of Town of Islip v Cuomo, 64 NY2d 50, 56 [1984]).
We conclude that the subject matter of the 2008 amendments bears a direct and reasonable relationship to a substantial State concern, and thus the legislature acted by virtue of the powers reserved to it under article IX of the Constitution in enacting those amendments (see generally Matter of Kelley, 57 NY2d at 537-539). The separate bidding requirements codified, inter alia, in the General Municipal Law, the State Finance Law, the Public Authorities Law, the Public Housing Law and the Education Law were enacted to further the State’s substantial concern of “assuring] the prudent and economical use of public moneys for the benefit of all the inhabitants of the state and . . . facilitating] the acquisition of facilities and commodities of maximum quality at the lowest possible cost” (General Municipal Law § 100-a). The statutes regulating public works projects, including the Wicks Law, “have been described as evincing ‘a strong public policy of fostering honest competition in order to obtain the best work or supplies at the lowest possible price. In addition, the obvious purpose of such statutes is to guard against favoritism, improvidence, extravagance, fraud and corruption’ ” (Matter of New York State Assn. of Plumbing-Heating-Cooling Contrs. v Egan, 86 AD2d 100, 102 [1982], affd 60 NY2d 882 [1983], quoting Jered Contr. Corp. v New York City Tr. Auth., 22 NY2d 187, 192-193 [1968]). More specifically, the Wicks Law, which provides
“for individual bids in three separate subdivisions of work to be performed[,] exists to insure some form of expertise in these areas of construction, rather than having all bids made by general contractors who would subcontract these various classes of work in their own discretion and at a potential hazard to the State, and by this process eliminate many competent specialty contractors and bidders in these separate categories from direct participation in the examination of specifications and the ultimate per-*343for mance of the work. The State, and thus the people, would incur any ultimate loss. The reasons for this statutory provision are sound and in the best interest of the State” (Matter of Nager Elec. Co. v Office of Gen. Serv. of State of N.Y., 56 Misc 2d 975, 977 [1967], affd 30 AD2d 626 [1968], lv denied 22 NY2d 645 [1968]).
Although plaintiffs question the wisdom of the different monetary thresholds generally, they do not attack the overall Wicks Law scheme (see generally Building Contrs. Assn. v State of New York, 218 AD2d 722, 723 [1995]). Rather, plaintiffs seek primarily to challenge the 2008 amendments’ classification of counties within the three-tiered monetary threshold structure as arbitrary and unrelated to the State’s concern. The court properly rejected that challenge. “Once a statute is found to involve an appropriate level of State interest, the fact that it effects a classification among the local governments it regulates does not render the enactment invalid, so long as that classification is reasonable and related to the State’s purpose” (Matter of Kelley, 57 NY2d at 540; see Matter of Radich v Council of City of Lackawanna, 93 AD2d 559, 564 [1983], affd 61 NY2d 652 [1983]; Uniformed Firefighters Assn. v City of New York, 50 NY2d 85, 90 [1980]). Our review of the three-tiered classification created by the 2008 amendments must be guided by the presumption that the legislature acted within constitutional limits and investigated and found facts supporting that classification (see Farrington v Pinckney, 1 NY2d 74, 88 [1956]; see also Hotel Dorset Co. v Trust for Cultural Resources of City of N.Y., 46 NY2d 358, 370 [1978]), and “[w]e need only find some reasonable and possible basis for the classification created” (Farrington, 1 NY2d at 89).
Here, certain documents issued by the Governor’s Office related to the amendments to the Wicks Law indicate that the 2008 amendments reflect the legislature’s judgment that the monetary threshold in place since the 1960s had become out-of-date, and that raising that threshold would ease the burden that the Wicks Law imposes on local governments by eliminating smaller projects from the Wicks Law mandates. Those documents also support defendants’ position that the three-tiered monetary threshold was devised to take into consideration geographically-based differences in the costs of construction. The record therefore establishes that the classification created by the 2008 amendments, distinguishing between the counties *344comprising New York City, its immediate suburbs, and the remainder of the State, bears a reasonable relationship to the purpose of those amendments (see generally PBA II, 97 NY2d at 387-388; Matter of Kelley, 57 NY2d at 540; Uniformed Firefighters Assn., 50 NY2d at 90-91; Farrington, 1 NY2d at 94).
Having concluded that the 2008 amendments to the Wicks Law address matters of substantial State concern and that the three-tiered classification is reasonable and related to that concern, our inquiry concerning the alleged violation of the home rule article is at an end. We are guided by the requirement that courts must “exercise a large measure of restraint when considering” the bases for the legislature’s choices concerning the counties placed in each tier of the classification and the specific monetary thresholds for each tier (Hotel Dorset Co., 46 NY2d at 369). This Court “must operate on the rule that it may not substitute its judgment for that of the body which made the decision” (id. at 370). Indeed, we must be mindful that the legislature “ ‘has no obligation to produce evidence to sustain the rationality of a statutory classification. A legislative choice is not subject to courtroom fact[-]finding’ ” (Port Jefferson Health Care Facility v Wing, 94 NY2d 284, 291 [1999], cert denied 530 US 1276 [2000]). Further, as the Court of Appeals recently observed:
“It is well settled that acts of the Legislature are entitled to a strong presumption of constitutionality and we will upset the balance struck by the Legislature and declare the . . . plan unconstitutional only when it can be shown beyond reasonable doubt that it conflicts with the fundamental law, and that until every reasonable mode of reconciliation of the statute with the Constitution has been resorted to, and reconciliation has been found impossible, the statute will be upheld” (Cohen v Cuomo, 19 NY3d 196, 201-202 [2012] [internal quotation marks omitted]).
The legislature acted within its province in determining, as a matter of statewide concern, that it was necessary to provide relief to all of the counties of the State by easing the fiscal and administrative burdens of Wicks Law compliance. The legislature further determined that differences in the costs of construction should be considered in providing such relief, and it created the three-tiered classification accordingly. Nothing in the home rule provisions of article IX of the Constitution requires the legislature to create a classification that would extend the *345benefits of the 2008 amendments equally. All that “is required is that the classification be defined by conditions common to the class and related to the subject of the statute” (Uniformed Firefighters Assn., 50 NY2d at 90). That requirement is met here, and neither the wisdom behind the creation of the classification nor the amount of the specific monetary thresholds chosen by the legislature is an appropriate subject of judicial fact-finding (see generally Paterson v University of State of N.Y., 14 NY2d 432, 438 [1964]; Farrington, 1 NY2d at 94).
II. Labor Law § 222
Nearly all of the remaining causes of action turn on plaintiffs’ interpretation of recently-enacted Labor Law § 222. That section, which as previously noted is entitled “Project labor agreements,” is an integral part of the comprehensive Wicks Law reforms enacted in 2008. It defines a “[pjroject labor agreement” (PLA) and sets forth the conditions for the use of PLAs in publicly-funded construction projects. A PLA is defined as:
“a pre-hire collective bargaining agreement between a contractor and a bona fide building and construction trade labor organization establishing the labor organization as the collective bargaining representative for all persons who will perform work on a public work project, and which provides that only contractors and subcontractors who sign a prenegotiated agreement with the labor organization can perform project work” (§ 222 [1]).
Section 222 (2) (e) states in pertinent part that, “[w]ith respect to any contract for construction” meeting the Wicks Law monetary thresholds, the contracting governmental entity “shall . . . require that each contractor and subcontractor shall participate in apprentice training programs . . . that have been approved by the [Department [of Labor]” (emphasis added). Plaintiffs contend that the apprentice training requirement of that section applies to all Wicks Law contracts, and thereby disqualifies out-of-state contractors from large public construction projects in violation of the Privileges and Immunities Clause (US Const, art I\( § 2 [1]) and the “dormant” Commerce Clause (US Const, art I, § 8 [3]). Plaintiffs further contend that the statute inhibits a disproportionate number of minority-owned and women-owned businesses from qualifying to work on such projects in violation of the rights of those businesses to *346equal protection of the laws under the New York State and Federal Constitutions (NY Const, art I, § 11; US Const, 14th Amend, § 1) and pursuant to 42 USC § 1983. Defendants respond that, contrary to plaintiffs’ interpretation of Labor Law § 222 (2) (e), the apprenticeship training program requirement does not apply to all contracts subject to the Wicks Law, but applies only to those contracts where the government entity has elected to utilize a PLA and thereby to opt out of the separate bidding mandate.
We agree with defendants’ interpretation of Labor Law § 222 (2) (e). At the outset, we note that a statute is presumptively constitutional and should be construed in such a manner that its constitutionality may be upheld (see Eaton v New York City Conciliation & Appeals Bd., 56 NY2d 340, 346 [1982]). “Where the language of a statute is susceptible of two constructions, the courts will adopt that which avoids injustice, hardship, constitutional doubts or other objectionable results” (Matter of Jacob, 86 NY2d 651, 667 [1995] [internal quotation marks omitted]; see Rogoff v Anderson, 34 AD2d 154, 157 [1970], affd 28 NY2d 880 [1971], appeal dismissed 404 US 805 [1971]). While plaintiffs’ reading of the statute would render it discriminatory and unconstitutional, it was incumbent upon the court “ ‘to avoid interpreting [the] statute in a way that would render it unconstitutional if such a construction can be avoided and to uphold the legislation if any uncertainty about its validity exists’ ” (Astoria Fed. Sav. & Loan Assn. v State of New York, 222 AD2d 36, 45 [1996], appeal dismissed 88 NY2d 1064 [1996], lv denied 89 NY2d 807 [1997], cert denied 522 US 808 [1997], quoting Alliance of Am. Insurers v Chu, 77 NY2d 573, 585 [1991]).
Here, while Labor Law § 222 (2) (e) states that it applies to “any contract for construction,” the court properly concluded that the quoted language does not refer to any contract subject to the Wicks Law but, rather, it refers to any contract subject to a PLA. That interpretation follows from the language of subdivision (2) (e), which refers to “[a]ny contract . . . with respect to each project undertaken pursuant to this section,” i.e., pursuant to Labor Law § 222, “Project labor agreements.” While that section’s heading “cannot trump the clear language of the statute,” it may be used in resolving an ambiguity in the meaning of the statute (Matter of Suffolk Regional Off-Track Betting Corp. v New York State Racing & Wagering Bd., 11 NY3d 559, 571 [2008]; see Maloney v Stone, 195 AD2d 1065, 1067 [1993]). *347Here, the heading of section 222 resolves the ambiguity created by the language “any contract” used therein in favor of the interpretation advocated by defendants.
Plaintiffs further contend that the requirement that contractors and subcontractors “participate in apprentice training programs” to be eligible for work on public projects has the effect of barring out-of-state contractors and severely disadvantaging minority-owned and women-owned businesses from qualifying for work on those projects (Labor Law § 222 [2] [e]). That contention, however, hinges on the assumption that section 222 (2) (e) requires a contractor or subcontractor to maintain an apprentice training program of its own. Neither the language nor the purpose of the statute supports that interpretation. The Department of Labor, which is charged with the enforcement of the Wicks Law, including the PLA provisions enacted in 2008 (see Labor Law §§ 2 [2]; 224 [1]), has concluded that, if a contractor or subcontractor enters into a PLA that meets the requirements of section 222, those contractors and subcontractors who perform work under the PLA are deemed to be participating in apprenticeship programs within the meaning of that section. The Department of Labor’s interpretation, viewed in the light of the language and purpose of the statute, is reasonable (see generally Suffolk Regional Off-Track Betting Corp., 11 NY3d at 571).
Consequently, we conclude that the court properly dismissed the 2nd through 5th and 7th through 21st causes of action to the extent that they rest upon plaintiffs’ erroneous interpretation of Labor Law § 222 (2) (e).
III. State Finance Law § 123-b
The court also properly dismissed the sixth cause of action, a citizen taxpayer cause of action brought pursuant to State Finance Law § 123-b (1). Plaintiffs allege that the 2008 amendments waste taxpayer funds by excluding out-of-state contractors and minority-owned and women-owned businesses from qualifying to obtain work on public construction projects, and by inflating the cost of those projects. Plaintiffs’ allegations, however, amount to no more than “a claim that state funds are not being spent wisely[, which] is patently insufficient to satisfy the minimum threshold for standing” under the statute (Saratoga County Chamber of Commerce v Pataki, 100 NY2d 801, 813 [2003], cert denied 540 US 1017 [2003]; see Matter of Transactive Corp. v New York State Dept. of Social Servs., 92 *348NY2d 579, 589 [1998]). Plaintiffs, moreover, fail to allege “some specific threat of an imminent expenditure,” and thus lack standing to bring a citizen taxpayer action on that ground as well (Godfrey v Spano, 13 NY3d 358, 374 [2009]).
IV Equal Protection
In the 16th through 18th causes of action, plaintiffs allege, inter alia, that the 2008 amendments to the Wicks Law constitute a violation of the state and federal guarantees of equal protection of the laws inasmuch as those classifications favor downstate counties over upstate counties and union contractors over nonunion contractors. Contrary to plaintiffs’ contention, the 2008 amendments neither interfere with the exercise of a fundamental right nor involve a suspect class, and thus our review is governed by the rational basis standard. Under that standard, plaintiffs bore the burden “ ‘to negative every conceivable basis which might support [the 2008 amendments,] whether or not the basis has a foundation in the record’ ” (Affronti v Crosson, 95 NY2d 713, 719 [2001], cert denied 534 US 826 [2001], quoting Heller v Doe, 509 US 312, 320-321 [1993]). Plaintiffs have not alleged facts sufficient to meet that burden. As discussed above, the three-tiered monetary threshold meets the more exacting standard of the home rule article in that it bears “a reasonable relationship to an accompanying substantial State concern” (PBA II, 97 NY2d at 386; see PBA I, 89 NY2d at 389). Further, plaintiffs fail to establish that those sections of the Labor Law sanctioning the use of PLAs unconstitutionally favor union contractors over nonunion contractors (see Matter of New York State Ch., Inc., Associated Gen. Contrs. of Am. v New York State Thruway Auth., 88 NY2d 56, 76 [1996]).
V Conclusion
Accordingly, we conclude that the judgment should be modified by reinstating the complaint to the extent that declaratory relief was sought and by declaring that the 2008 amendments to the Wicks Law, insofar as they are challenged by plaintiffs, are valid and constitutional.